Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0046], paddles are referenced as “204” and “206”.
Appropriate correction is required.
Claim Objections
Claims 1, 3, 9, 11, 12, 15, 16, 17, and 19 are objected to because of the following informalities:  
In claims 1 and 12, lines 4, 6, and 11, “of one or more” should be changed to –of the one or more-.
In claims 1 and 12, line 9, “for the growth of fodder” should be changed to -for growth of fodder-.
In claim 3, line 2, everything after “apart” should be deleted and a period added.
In claim 9, line 2, “in the trough” should be changed to -in the one or more troughs-.
In claim 11, line 2, “the fodder after if falls” should be changed to -the grown fodder after it falls-.
In claim 15, line 2, “two feet part” should be changed to -two feet apart-.
In claim 16, line 1, “through the slot” should be changed to -through the one or more slots-.
In claim 17, line 2, “the belt” should be changed to –each of the one or more belts-.
In claim 19, line 1, “the belt” should be changed to -the one or more belts-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 20 recite the limitation "the surface" in line 25, 26, and 25, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites an enclosure configured to “receive the other elements of the fodder machine”. The limitation is unclear. All elements need to be identified in order to confirm the bounds of the claim. 
Claim 20 recites the limitation "the exterior" in line 41.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 and 13-19 are being rejected as being dependent upon a rejected claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645) and further in view of Kang et al. (KR 101321336, machine translation attached).
Regarding claim 1, Grohs et al. discloses a fodder machine (10), the fodder machine comprising: one or more beds (18), wherein: the one or more beds (18) are vertical relative to one another (p. 7, lines 31-32); each of one or more beds is tilted from horizontal (p. 25, lines 24-26); one or more belts (28), wherein the one or more belts are configured to be a surface for the growth of fodder (p. 10, lines 1-22); one or more first rollers (30), wherein each of the one or more first rollers is located on a first end of one of the one or more beds (p.10, lines 24-25); wherein each of the one or more belts (28) is on one of the one or more beds (18) passes over the first roller located on the first end of the bed and the second roller located on the second end of the bed and connects to itself (p. 10, lines 1-22); one or more motors (p. 11, lines 18-28), wherein each of the one or more motors is connected to one of the one or more first rollers (p. 11, lines 18-28); a seeder (50), wherein the seeder (50) is configured to output seed onto each the one or more beds (p. 19, lines 1-6); one or more troughs (p. 25, lines 3-7), wherein each of the one or more troughs is configured to receive all water drainage from one of the one or more beds (p. 25, lines 3-7); a slide (102) configured to receive the grown fodder (p. 22, lines 9-12); a watering system configured to provide water to the surface of each bed (p. 14, lines 11-13); and a grow light system configured to provide light to each bed (p. 18, lines 13-15). 
Grohs et al. does not explicitly disclose one or more second rollers, wherein each of the one or more second rollers is located on a second end of each of the one or more beds, wherein the second end is opposite the first end; each of one or more beds is tilted approximately two degrees from horizontal; each of one or more beds is offset to every other bed in both horizontal directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. to include one or more second rollers on an opposite side from the first set of rollers for leveling purposes. Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). 
Cole et al. teaches each of one or more beds is tilted approximately two degrees from horizontal (paragraph [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the tilt of the one or more beds of Grohs et al. with the approximately two degrees (five degrees) as taught by Cole et al. in order to provide ease of displacement of material (Cole et al.: paragraph [0057]). 
Kang et al. teaches one or more beds is offset to every other bed in both horizontal directions (lines 134-140 of machine translation where staggered equates to offset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seed beds of Grohs et al. modified by Cole et al. with an offset configuration as taught by Kang et al. for nutrient flow (Kang et al.: lines 134-140 of machine translation). 
Regarding claim 2, Grohs et al. as modified by Cole et al. and Kang et al. teaches (references to Grohs et al.) wherein the seeder includes a hopper ((66), p. 19, lines 1-6).
Regarding claim 4, Grohs et al. as modified by Cole et al. and Kang et al., as discussed so far, is silent about wherein each of the one or more beds is constructed of stainless steel.  
In additional to the above, Cole et al. teaches one or more beds constructed of stainless steel (paragraph [0057], tray is an equivalent to beds). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the beds of Grohs et al. modified by Cole et al. and Kang et al. with stainless steel as taught by Cole et al. in order to allow for temperature controls (Cole et al.: paragraph [0049]).
Regarding claim 6, Grohs et al. as modified by Cole et al. and Kang et al. teach (references to Grohs et al.) wherein the seeder is configured to distribute see at about 30 inches per minute (p. 19, line 1 – p. 20, line 1, seeder distributes through an automated controls, therefore the machine is capable of distributing at about 30 inches per minute).
Regarding claim 7, Grohs et al. as modified by Cole et al. and Kang et al. teach (references to Grohs et al.) wherein the slide includes one or more interlocking panels (p. 22, lines 9-12 – offloading plate (102) a panel that is capable of interlocking). 
Regarding claim 9, Grohs et al. as modified by Cole et al. and Kang et al. teach (references to Grohs et al.) wherein the watering system includes a filtration system configured to recycle water collected in the trough (p. 26, lines 6-16). 
Regarding claim 10, Grohs et al. as modified by Cole et al. and Kang et al. teach (references to Grohs et al.) wherein the grow light system includes low heat lights (p. 18, lines 27-29).
Regarding claim 11, Grohs et al. as modified by Cole et al. and Kang et al. teach (references to Grohs et al.) further comprising a conveyor system, wherein the conveyor system transports the fodder after it falls down the slide (p. 27, lines 5-20). 
Claim 3, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645) and Kang et al. (KR 101321336, machine translation attached) and further in view of Schroeder (US 9254963).
Regarding claim 3, Grohs et al. as modified by Cole et al. and Kang et al. does not explicitly disclose wherein each of the one or more belts include cleats spaced approximately two feet apart. 
Schroeder teaches one or more belts include cleats spaced approximately two feet apart (col. 3, lines 26-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. modified by Cole et al. and Kang et al. to include cleats along the one or more belts as taught by Schroeder in order to enable the belts to be used for moving product in flat and curved belt configurations (Schroeder: col. 1, lines 11-14).
Regarding claim 12, Grohs et al. discloses a fodder machine (10), the fodder machine comprising: one or more beds (18), wherein: the one or more beds (18) are vertical relative to one another (p. 7, lines 31-32); each of one or more beds is tilted from horizontal (p. 25, lines 24-26); one or more belts (28), wherein the one or more belts are configured to be a surface for the growth of fodder (p. 10, lines 1-22); one or more first rollers (30), wherein each of the one or more first rollers is located on a first end of one of the one or more beds (p.10, lines 24-25); wherein each of the one or more 
Grohs et al. does not explicitly disclose one or more second rollers, wherein each of the one or more second rollers is located on a second end of each of the one or more beds, wherein the second end is opposite the first end; each of one or more beds is tilted approximately two degrees from horizontal; each of one or more beds is offset to every other bed in both horizontal directions; and the one or more belts each include cleats along the belt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). 
Cole et al. teaches each of one or more beds is tilted approximately two degrees from horizontal (paragraph [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the tilt of the one or more beds of Grohs et al. with the approximately two degrees (five degrees) as taught by Cole et al. in order to provide ease of displacement of material (Cole et al.: paragraph [0057]). 
Kang et al. teaches one or more beds is offset to every other bed in both horizontal directions (lines 134-140 of machine translation where staggered equates to offset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seed beds of Grohs et al. modified by Cole et al. with an offset configuration as taught by Kang et al. for nutrient flow (Kang et al.: lines 134-140 of machine translation).
Schroeder teaches the one or more belts each include cleats along the belt (col. 3, lines 26-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. modified by Cole et al. and Kang et al. to include cleats along the one or more belts as taught by Schroeder in order to enable the belts to be used for moving product in flat and curved belt configurations (Schroeder: col. 1, lines 11-14).
Regarding claim 13, Grohs et al. as modified by Cole et al., Kang et al., and Schroeder teaches (references to Schroeder) wherein the cleats are placed approximately two feet apart (col. 3, lines 26-31). 
Regarding claim 19, Grohs et al. as modified by Cole et al., Kang et al., and Schroeder teaches (references to Grohs et al.) further comprising: a washing system, wherein the washing system is configured to clean the belt after removal of the fodder (Fig. 19; p. 16, lines 23-26). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645) and Kang et al. (KR 101321336, machine translation attached) and further in view of Ito et al. (WO 2016/170993, machine translation attached).
Regarding claim 5, Grohs et al. as modified by Cole et al. and Kang et al. does not explicitly disclose wherein the seeder is configured to move vertically between each of the one or more beds. 
Ito et al. teaches wherein the seeder is configured to move vertically between each of the one or more beds (lines 861-872, transplant arm (50)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seeder of Grohs et al. modified by Cole et al. and Kang et al. with vertical movement between beds as taught by Ito et al. in order to provide increased efficiency in the process of growing the fodder due to automation of the distribution.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645) and Kang et al. (KR 101321336, machine translation attached) and further in view of Baker (US 2019/0257106).
Regarding claim 8, Grohs et al. as modified by Cole et al. and Kang et al. does not explicitly disclose wherein the slide includes one or more windows. 
Baker teaches a slide includes one or more windows (paragraphs [0034], [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slide of Grohs et al. modified by Cole et al. and Kang et al. with a window as taught by Baker in order to provide access/viewing or retrieval of internal components.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336, machine translation attached), and Schroeder (US 9254963), and further in view of Kaeb et al. (US 9630779).
Regarding claim 14, Grohs et al. as modified by Cole et al., Kang et al., and Schroeder does not explicitly disclose further comprising: one or more slots in the cleats. 
Kaeb et al. teaches one or more slots in the cleats (Fig. 2; cleats (112) with slots between). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleats of Grohs et al. modified by Cole et al., Kang et al., and Schroeder with one or more slots as taught by Kaeb et al. in order to allow larger portions to move along the belt if necessary.  
Regarding claim 15, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, and Kaeb et al. teach slots a distance apart from one another (Fig. 2). It In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336, machine translation attached), and Schroeder (US 9254963) and Kaeb et al. (US 9630779) and in further view of Stenson et al. (US 2015/0329291).
Regarding claim 16, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, and Kaeb et al. does not explicitly disclose further comprising: a paddle, wherein the paddle passes through the slot, clearing seed and fodder.
Stenson et al. teaches a paddle, wherein the paddle (49) passes through the slot, clearing seed and fodder (Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. modified by Cole et al., Kang et al., Schroeder, and Kaeb et al. with a paddle as taught by Stenson et al. in order to clean the belt.   
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336, machine translation attached), and Schroeder (US 9254963) and Kaeb et al. (US 9630779) and in further view of Qiao et al. (CN 108848789). 
Regarding claim 17, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, and Kaeb et al. does not explicitly disclose further comprising: a track on the belt, wherein the track includes a protrusion that runs along the belt; and a notch on each of the rollers, wherein the notch is configured to receive the track on the belt. 
Qiao et al. teaches a track on the belt, wherein the track includes a protrusion that runs along the belt; and a notch on each of the rollers, wherein the notch is configured to receive the track on the belt (mark (921) and hole (920) along belt). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt of Grohs et al. modified by Cole et al., Kang et al., Schroeder, and Kaeb et al. with track and notch as taught by Qiao et al. in order to secure the belt in place.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336, machine translation attached), and Schroeder (US 9254963) and in further view Ito et al. (WO 2016/170993, machine translation attached).
Regarding claim 18, Grohs et al. as modified by Cole et al., Kang et al., and Schroeder does not explicitly disclose further comprising: one or more windows, wherein the one or more windows are configured to provide access to the one or more beds. 
Ito teaches one or more windows, wherein the one or more windows are configured to provide access to the one or more beds (Fig. 1). It would have been .    
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645) and Kang et al. (KR 101321336, machine translation attached) and Mohr (US 5073401) and in further view of Kakinuma et al. (JP 2002297690, machine translation attached).
Regarding claim 20, Grohs et al. discloses a fodder machine (10), the fodder machine comprising: one or more beds (18), wherein: the one or more beds (18) are vertical relative to one another (p. 7, lines 31-32); each of one or more beds is tilted from horizontal (p. 25, lines 24-26); one or more belts (28), wherein the one or more belts are configured to be a surface for the growth of fodder (p. 10, lines 1-22); one or more first rollers (30), wherein each of the one or more first rollers is located on a first end of one of the one or more beds (p.10, lines 24-25); wherein each of the one or more belts (28) is on one of the one or more beds (18) passes over the first roller located on the first end of the bed and the second roller located on the second end of the bed and connects to itself (p. 10, lines 1-22); one or more motors (p. 11, lines 18-28), wherein each of the one or more motors is connected to one of the one or more first rollers (p. 11, lines 18-28); a seeder (50), wherein the seeder (50) is configured to output seed onto each the one or more beds (p. 19, lines 1-6); one or more troughs (p. 25, lines 3-7), wherein each of the one or more troughs is configured to receive all water drainage from one of the one or more beds (p. 25, lines 3-7); a slide (102) configured to receive 
Grohs et al. does not explicitly disclose one or more second rollers, wherein each of the one or more second rollers is located on a second end of each of the one or more beds, wherein the second end is opposite the first end; each of one or more beds is tilted approximately two degrees from horizontal; each of one or more beds is offset to every other bed in both horizontal directions; one or more doors allowing access to the interior of the enclosed space; one or more glass panels, wherein the one or more glass panels allow a user to see into the enclosed space; and one or more vents, wherein the one or more vents are configured to allow air flow between the fully enclosed space and the exterior of the enclosure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. to include one or more second rollers on an opposite side from the first set of rollers for leveling purposes. Further, it has been held that mere duplication of parts has no In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). 
Cole et al. teaches each of one or more beds is tilted approximately two degrees from horizontal (paragraph [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the tilt of the one or more beds of Grohs et al. with the approximately two degrees (five degrees) as taught by Cole et al. in order to provide ease of displacement of material (Cole et al.: paragraph [0057]). 
Kang et al. teaches one or more beds is offset to every other bed in both horizontal directions (lines 134-140 of machine translation where staggered equates to offset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seed beds of Grohs et al. modified by Cole et al. with an offset configuration as taught by Kang et al. for nutrient flow (Kang et al.: lines 134-140 of machine translation).
Mohr teaches one or more doors allowing access to the interior of the enclosed space (col. 4, lines 13-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. modified by Cole et al. and Kang et al. with one or more doors as taught by Mohr in order to have access for repairs, etc. 
Kakinuma et al. teaches one or more glass panels, wherein the one or more glass panels allow a user to see into the enclosed space (paragraph [0026]); and one or more vents, wherein the one or more vents are configured to allow air flow between the fully enclosed space and the exterior of the enclosure (paragraph [0045]). It would have .     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Holzammer (WO 2015/124307) teaches angled seed beds. 
Hubner (US 2020/0000011) teaches paddle along belt.
Brusatore (US 2018/0352754) teaches offset seed beds.
Joseph (US 2017/0099791) teaches angled growing system.
Meerman (US 2015/0000194) teaches conveyor with tilted seed beds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643